121 B.R. 442 (1989)
In re JOSHUA SLOCUM LTD., A Delaware Corporation, Debtor.
In re JOSHUA SLOCUM, LTD., A Pennsylvania Corporation, jointly administered, Debtor.
Joshua SLOCUM, Plaintiff,
v.
Gregory BOYLE, Defendant.
Civ. A. No. 89-6490.
United States District Court, E.D. Pennsylvania.
October 25, 1989.

ORDER
JAMES McGIRR KELLY, District Judge.
AND NOW, this 25th day of October, 1989, in consideration of the appeal of appellant Gregory Boyle from an Order of the United States Bankruptcy Court, Eastern District of Pennsylvania, dated October 3, 1989, and the appellee's response thereto, and the court finding that the findings of fact of the Bankruptcy Court are not clearly erroneous, and the conclusions of law based thereon are consistent with the law, and the failure of the appellant to raise any issue relating to the Bankruptcy Court's alternative holding under 15 P.S. *443 § 1701(B)(4), (5), the Order of August 3, 1989, of the Bankruptcy Court, 103 B.R. 610, is AFFIRMED.